       Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 MICHAEL H. PIROTTE, individually and as
 Special Administrator of the ESTATE OF
 ROSAIRE B. PIROTTE

         Plaintiff,

 v.

 HCP PRAIRIE VILLAGE KS OPCO LLC
 D/B/A BRIGHTON GARDENS OF PRAIRIE
                                                               Civil Action File No
 VILLAGE, HEALTHPEAK PROPERTIES,
 INC., HCP S-H SUNRISE OPCO HOLDCO,
 LLC, HCP MA 4 KANSAS CITY, KS LP,
 SUNRISE         SENIOR      LIVING
 MANAGEMENT, INC., WELLTOWER
 OPCO GROUP, LLC, WELLTOWER, INC.,
 HCP S-H OPCO TRS LLC, HCP SENIOR
 HOUSING PROPERTIES, LLC, AND LISA
 BARNES,

         Defendants.

      NOTICE OF REMOVAL BY DEFENDANTS HCP PRAIRIE VILLAGE KS OPCO
        LLC, SUNRISE SENIOR LIVING MANAGEMENT, INC., LISA BARNES,
      HEALTHPEAK PROPERTIES, INC., HCP S-H SUNRISE OPCO HOLDCO, LLC,
         HCP MA 4 KANSAS CITY, KS LP, WELLTOWER OPCO GROUP, LLC,
      WELLTOWER, INC., HCP S-H OPCO TRS LLC, AND HCP SENIOR HOUSING
                             PROPERTIES, LLC


        COME NOW, Defendants HCP PRAIRIE VILLAGE KS OPCO LLC, SUNRISE SENIOR

LIVING MANAGEMENT, INC., LISA BARNES, HEALTHPEAK PROPERTIES, INC., HCP

S-H SUNRISE OPCO HOLDCO, LLC, HCP MA 4 KANSAS CITY, KS LP, WELLTOWER

OPCO GROUP, LLC, WELLTOWER, INC., HCP S-H OPCO TRS LLC, and HCP SENIOR

HOUSING PROPERTIES, LLC, , by and through their undersigned counsel, and hereby remove

this action from the District Court of Johnson County, Kansas, to the United States District Court
        Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 2 of 21




for the District of Kansas, pursuant to 28 U.S.C. §§ 1441, 1446, and 1442, while reserving all

defenses and reserving all objections to venue based on 42 U.S.C. § 247d-6d(e)(1).

                            I.       PROCEDURAL REQUIREMENTS

        1.      This action was filed in the District Court of Johnson County, Kansas, as Civil

Action No. 21CV01598 on April 14, 2020. See Exhibit A, Summons and Complaint.

        2.      Defendants HCP Prairie Village OpCo, LLC, Sunrise Senior Living Management,

Inc., Lisa Barnes, Welltower OpCo Group, LLC, and Welltower, Inc. were served with the

Summons and Complaint on July 6, 2021.              Defendants HCP Senior Housing Properties, LLC,

Healthpeak Properties, Inc., HCP S-H OpCo TRS, LLC, and HCP MA4 Kansas City KS, LP were

served on July 7, 2021. Defendant HCP S-H Sunrise OpCo Holdco, LLP was served on July 8,

20211 Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C § 1446(b)(1).

        3.      Two grounds for removal exist in this case: (1) federal question jurisdiction based

on complete preemption of state law claims under the Public Readiness and Emergency

Preparedness Act, 42 U.S.C. §§ 247d-6d, 247d-6e (the “PREP Act”) and (2) federal question

jurisdiction because the claims contain a substantial, embedded question of federal law under the

doctrine recognized by the United States Supreme Court in Grable & Sons Metal Products, Inc. v.

Darue Eng’g. & Mf’g., 545 U.S. 308 (2005).

        4.      Removal to the United States District Court for the District of Kansas, Kansas City-

Leavenworth Division, is proper because the Complaint was filed in the District Court of Johnson

County, Kansas, which is located within the jurisdiction of this District. See 28 U.S.C. § 1441(a);

28 U.S.C. § 96.




    1
        Defendants expressly reserve and do not waive objections to proper service of Summons and the Complaint.

                                                      2
         Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 3 of 21




         5.         Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiff, and a copy is being filed with the Clerk of the District Court of Johnson County,

Kansas.

              II.      FACTUAL ALLEGATIONS RAISED IN THE COMPLAINT2

         6.         The Complaint asserts claims against Defendants in the context of Defendants’

provision of care to Ms. Rosaire B. Pirotte during the worldwide COVID-19 pandemic. See

generally Pet. While Plaintiff purports to bring these claims under color of state law – specifically,

wrongful death, negligence, and survival action and lost chance of recovery –the claims actually

arise from and relate to Defendants’ use or administration of covered countermeasures designed

to combat and prevent the spread of COVID-19 pursuant to the PREP Act.

         7.         Plaintiff alleges that Ms. Pirotte was admitted to Brighton Gardens, a senior living

community, “on or about June 2016” [sic]. (Pet. ¶¶ 44).

         8.         As well known by now, this nation was besieged in March 2020 by the global

pandemic known as COVID-19 which, at the time, had no known cure, therapeutic treatment, or

vaccine. By January 31, 2020, the Secretary of Health and Human Services (“HHS”), declared a

public health emergency because of COVID-19,3 and on March 11, 2020, the World Health

Organization (“WHO”) declared a global pandemic.4 By March 12, 2020, Kansas Governor Laura

Kelly declared a state of emergency,5 and on March 13, 2020, the President of the United States




     2
         Defendants accept as true the allegations in the Petition only for purposes of this Notice of Removal.
     3
         Determination that a Public Health Emergency Exists (Jan. 31, 2020), available at:
https://www.phe.gov/emergency/news/healthactions/phe/Pages/2019-nCoV.aspx.
      4
        WHO Director-General’s Opening Remarks at the Media Briefing on COVID-19 (Mar. 11, 2020),
https://www.who.int/director-general/speeches/detail           /who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020.
      5
         State of Disaster Emergency Proclamation (Mar. 12, 2020), https://governor.kansas.gov/wp-
content/uploads/2020/03/2020-03-12-Proclamation.pdf.

                                                         3
         Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 4 of 21




declared a nationwide emergency pursuant to the Stafford Act.6

         9.      On April 22, 2020, Governor Kelly issued Executive Order 20-26 (“EO 20-26”), in

part due to the significant challenges health care providers would face in staffing and capacity as

a result of COVID-19.7 Governor Kelly reaffirmed the important role of facilities like Brighton

Gardens in “making clinical and triage decisions and rendering assistance, testing, care, or advice

in the care of patients reasonably suspected or confirmed to be infected with COVID-19.”8

         10.     At that point in the pandemic, not only was there no cure or vaccine 9 for COVID-

19, there was also little understanding of how COVID-19 was spread.10                        There were also

documented shortages of personal protective equipment (“PPE”) that could limit the spread of

COVID-19.11 Guidance from public health authorities on how best to prevent and mitigate the

spread of COVID-19 was constantly changing and sometimes contradictory,12 including in the use

and administration of PPE and other covered countermeasures.


     6
            Letter on Emergency Determination Under the Stafford Act (Mar. 13, 2020),
https://trumpwhitehouse.archives.gov/briefings-statements/letter-president-donald-j-trump-emergency-
determination-stafford-act/.
      7
           Kansas      Executive       Order       20-26        (Apr.        22,      2020),      available     at
https://governor.kansas.gov/wpcontent/uploads/2020/04/EO-20-26-Executed.pdf.
      8
           Id.
      9
          Coronavirus disease (COVID-19) advice for the public: Mythbusters, WHO (Mar. 26, 2021) (“There is
currently no licensed medication to cure COVID-19.”), https://www.who.int/emergencies/diseases/novel-
coronavirus-2019/advice-for-public/myth-busters.
      10
          See Best Remedy for Covid-19 is Prevention, Centers for Disease Control and Prevention (“CDC”) (Mar. 16,
2020) (“There isn’t currently a vaccine or cure for coronavirus”), https://blogs.cdc.gov/cancer/2020/03/16/best-
remedy-for-covid-19-is-prevention/.
      11
          On May 11, 2020, the U.S. Army reported the Kansas National Guard was helping health officials address
PPE shortage through decontamination so they can be used again. “Kansas National Guard helps extend the life of
N95       masks,”     U.S.     ARMY        (May     11,     2020),     https://www.army.mil/article/235507/kansas_
national_guard_helps_extend_the_life_of_n95_masks. In September 2020, the State of Kansas continued attempts to
remedy insufficient PPE for private businesses. See also “Governor Laura Kelly Announces Personal Protective
Equipment Program for Kansas Businesses,” Kansas Office of the Governor (Sept. 9, 2020),
https://governor.kansas.gov/governor-laura-kelly-announces-personal-protective-equipment-program-for-kansas-
businesses.
      12
          Erin Schumaker, CDC and WHO offer conflicting advice on masks. An expert tells us why, ABC News (May
29, 2020) (contrasting CDC’s guidance to wear a face mask in public to help slow the spread of COVID-19 with WHO
guidelines that one need only wear a mask if taking care of a person with COVID-19),
https://abcnews.go.com/Health/cdc-offer-conflicting-advice-masks-expert-tells-us/story?id=70958380

                                                        4
          Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 5 of 21




          Despite aggressive efforts by the government and health care community, there have been

more than 188 million confirmed cases of COVID-19 globally. In the United States, nearly 34

million people have contracted the virus; more than 600,000 of those individuals have passed away

as a result. In Kansas, more than 323,000 people have contracted the virus, and over 5,520 have

passed away from the disease. These numbers have disproportionately impacted older Americans;

approximately 80% of persons who have died from COVID-19 are age 65 or older.13

          11.    In response to the pandemic, the Secretary of HHS issued a Declaration activating

the “PREP Act,” which provides sweeping immunity protections to protect its COVID-19 partners,

such as Defendants, from liability and suit as they use or administer covered countermeasures “to

treat, diagnose, cure, prevent, or mitigate COVID-19.”14 Since its initial publication, the Secretary

has amended the Declaration seven times15, and issued six Advisory Opinions which, collectively,

clarify the scope of immunity.

          12.    On March 24, 2020, to address challenges in maintaining health care staffing during

the pandemic, the Secretary issued a letter to all 50 states stating: “For healthcare professionals to

feel comfortable serving in expanded capacities on the frontlines of the COVID-19 emergency, it

is imperative that they feel shielded from medical tort liability.”16 The Secretary cautioned, “I do

not want state variations in liability protections to confuse or deter health professionals in this

COVID-19 emergency.”17




     14
         See 85 Fed. Reg. 15198, 15202 (Mar. 17, 2020).
     15
         See 85 Fed. Reg. 21012 (Apr. 15, 2020), 85 Fed. Reg. 35100 (June 8, 2020), 85 Fed. Reg. 52136 (Aug. 24,
2020), 85 Fed. Reg. 79190 (Dec. 9, 2020), 85 Fed. Reg. 7872 (Feb. 2, 2021, corrected Feb. 22, 2021), 86 Fed. Reg.
9516 (Feb. 16, 2021, corrected Feb. 21, 2021), and 86 Fed. Reg. 14462 (Mar. 16, 2021).
      16
         Secretary    of    HHS,     Alex     Azar     II,  Letter    to   Governors     (March     24,    2020),
https://www.nacds.org/pdfs/government/2020/SecAzar-COVID-Governor-Letter-3-24-20.pdf.
      17
         Id.

                                                       5
          Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 6 of 21




          13.    On July 19, 2021, the Secretary issued a Renewal of Determination That A Public

Health Emergency Exists, extending the Determination by former Secretary Alex M. Azar II “that

a public health emergency exists and has existed since January 27, 2020, nationwide.”18

          14.    Consistent with the Declaration, Defendants administered an enhanced infection

control program to prevent and mitigate the spread of COVID-19 at the Facility. According to the

Petition, for example, Ms. Pirotte and residents were to be quarantined to their rooms, and visitors

were restricted. (Pet. ¶¶ 51, 54).

          15.    Also, Brighton Gardens conducted diagnostic testing for COVID-19 for both staff

and residents during mid-April 2020 through April 24, 2020. (Pet. ¶ 50).

          16.    Brighton Gardens also used or administered personal protective equipment (“PPE”)

to combat the spread of COVID-19, although Plaintiff alleges staff were not properly trained or

monitored on such use of PPE. (Pet. ¶¶ 61, 67(d)).

          17.    In the Petition, Plaintiff repeatedly references and relies on Brighton Gardens’

“standing orders,” “instructions,” “guidelines,” “infection control protocols,” and “plan of

improvement” regarding the prevention of COVID-19 (collectively, “COVID-19 Protocols”) in

support of the claims, but does not attach them. Plaintiff claims that such COVID-19 Protocols

were not effectively or timely implemented. (Pet. ¶¶ 65, 67(b), 67(l)). Two representative

documents of such protocols are attached hereto as Exhibits B-C and may be considered as part

of this Notice of Removal. See GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381,

1384 (10th Cir. 1997) (factual allegations include not only the statements in the complaint but also

the documents referenced in the complaint that are central to the claims); Ave. Capital Mgmt. II,

L.P. v. Schaden, 843 F.3d 876, 881 (10th Cir. 2016) (explaining that documents referenced in


     18
        Secretary of HHS Xavier Becerra, “Renewal of Determination That A Public Health Emergency Exists” (July
19, 2020), https://www.phe.gov/emergency/news/healthactions/phe/Pages/COVID-19July2021.aspx.

                                                      6
       Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 7 of 21




complaint that are central to a plaintiff’s claims can be considered under Rule 12(b)(6)); Frederick

v. Hartford Underwriters Insurance Company, 683 F.3d 1242, 1247 (10th Cir. 2012) (reversing

district court remand of case because “it did not consider the defendant’s notice of removal or the

evidence submitted supporting jurisdiction”); Neighbors v. Gee v. Pacheco, 627 F.3d 1178, 1186

(10th Cir. 2010) (explaining that courts may consider documents referenced in a complaint at the

motion to dismiss stage).19

         18.      Specifically, these COVID-19 Protocols were implemented beginning March 2020,

and were continually updated and revised to conform with changing, evolving, and sometimes

conflicting guidance from public health authorities. These COVID-19 Protocols outline efforts

Defendants took to combat, prevent, diagnose, and treat COVID-19, including the use or

administration of covered countermeasures. Among other things, these COVID-19 Protocols:

         •        required resident screening “twice daily for fever and/or other symptoms” and

                  “temperature and symptom monitoring (Exhibit B);

         •        required training in “proper hand hygiene” including “correct donning and doffing

                  of Personal Protective Equipment (PPE)” (Exhibit B);

         •        required staff to “perform hand hygiene by using alcohol based hand rubs” or

                  wash hands with soap and water and “[p]ut on a regular facemask or an N95

                  respirator mask (if available) before entry into the resident room” (Exhibit B);

         •        called for “pulse oximetry monitoring” in consultation with physician’s orders

                  (Exhibits B, C);




      19
         In determining whether subject matter jurisdiction exists in a case, there are two approaches: a review based
upon the face of the complaint, and factual review. In determining factually whether subject matter jurisdiction exists,
this Court may weigh the evidence in determining its power to hear the case. See Stuart v. Colo. Interstate Gas Co.,
271 F.3d 1221, 1225 (10th Cir. 2001).

                                                           7
         Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 8 of 21




         •        called for “[t]emperature [c]hecks” of staff for fever at the beginning of every shift

                  and screening for staff to be asked if they are experiencing cough, shortness of

                  breath, GI distress, nasal congestion, runny nose, or sore throat (Exhibits B, C);

         •        addressed use of “gowns” for direct care activities, including “put[ting] on a clean

                  isolation gown upon entry into the patient room or area” (Exhibit B);

         •        addressed “eye protection (i.e., goggles or disposable face shield that covers the

                  front and sides of face)” as standard PPE required for contact with suspected or

                  known cases of COVID-19 (Exhibit B);

         •        required any essential visitor to be “screen[ed] for fever”, to wash their hands

                  utilizing “alcohol based hand sanitizer”, and to wear a “facemask” (Exhibit C);

         •        “[r]equired PPE for direct care of a resident with known or suspected COVID-19”

                  including “[i]solation gown,” “facemask or N95 respirator”; “eye goggles or face

                  shield”, and “non-sterile gloves” (Exhibit B);

         •        directed how staff should “[d]on (put on) all PPE” (Exhibit B); and

         •        provided staff with guidance for “PPE Preservation Strategies” including

                  guidance for gloves, gowns, goggles/face shields, and masks, including “regular

                  facemask[s]” and “N95 respirator mask[s].” (Exhibit B).20

         19.      Plaintiff also expressly references and relies on Defendants’                           alleged

“assess[ments]” and “document[ation] of Ms. Pirotte’s physical condition,” (Pet. ¶¶ 67(p), 67(q))

as a basis for the claims. These documents, excerpts of which are attached as Exhibit D, reveal

that Defendants used thermometers, a covered countermeasure under the PREP Act, to conduct

frequent temperature checks (at least daily) starting on March 13, 2020 and utilized the Center for


    20
         Emphases have been added in the quotations in the above bullets to signify covered countermeasures.

                                                         8
          Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 9 of 21




Disease Control (“CDC”) definitions of fever. See, e.g., Exhibit D at pp. 1-2. Such records also

reveal at least two instances in which Ms. Pirotte was tested for COVID-19. See Exhibit D at pp.

3-4 (“resident tested negative for covid and will be retested on Tuesday”); (“resident was retested

for covid-19 today”).21 These records indicate that Defendants administered medications in the

form of doxycycline hyclate tablets starting on or about May 14, 2020, when Ms. Pirotte was

exhibiting covid symptoms including cough, see Exhibit D at pp. 3-4 (“Give 1 tablet by mouth

two times a day for infection/BLE cellulitis/PPX/ . . . .”), and morphine sulfate. See Exhibit D at

p. 5. Such records also reveal administering “[o]xygen,” “Mucinex”, and “breathing treatments”.

See Exhibit D at p. 6.

          20.    Despite Defendants’ preventative measures, the Petition alleges that Ms. Pirotte

was diagnosed as COVID-19 positive on May 15, 2020. (Pet. ¶ 57). She died on May 19, 2020,

at age 90, allegedly from COVID-19. (Pet. ¶¶ 58, 83).

          21.    The Petition also alleges proximate cause between the above alleged acts and

omissions and the claimed loss, across all counts of the Complaint:

          •      “As a direct and proximate result of the Defendants’ negligence as stated above,”

                 Ms. Pirotte “suffered severe pain, anxiety, mental distress, and ultimately death”

                 (Pet. ¶ 72);

          •      “As a direct and proximate result of the Defendants’ negligence,” Ms. Pirotte “was

                 allowed to be exposed to and contract COVID-19, causing her to experience pain,

                 suffering, and ultimately death” (Pet. ¶ 83).




     21
       The documentation also notes that Ms. Pirotte was isolated when she began exhibiting symptoms consistent
with COVID-19. Exhibit D at p. 4.

                                                      9
      Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 10 of 21




  III.     FEDERAL QUESTION JURISDICTION EXISTS UNDER 28 U.S.C. § 1441(a)
                              AND 42 U.S.C. § 247d-6d

         22.    This case is removable under 28 U.S.C. § 1441(a) on the basis of “original

jurisdiction” because Plaintiff’s Complaint asserts a claim “arising under” federal law within the

meaning of 28 U.S.C. § 1331.

         23.    A defendant may remove a claim “[w]hen a federal statute wholly displaces the

state-law cause of action through complete preemption.” Beneficial Nat. Bank v. Anderson, 539

U.S. 1, 8 (2003). “When the federal statute completely pre-empts the state-law cause of action, a

claim which comes within the scope of that cause of action, even if pleaded in terms of state law,

is in reality based on federal law.” Id. at 8.

         24.    In this Court there is a simple two-part test to determine whether a claim is

completely preempted: (1) whether the federal law at issue preempts the state law plaintiff relies

on; and (2) whether Congress intended to allow removal in such cases, as manifested by the

creation of a federal cause of action to enforce the regulation. See Keller v. Bank of America, N.A.,

228 F. Supp.3d 1247 (D. Kan. 2017) (denying remand and finding the federal Fair Credit Reporting

Act completely preempted state law claims) (citing Devon Energy Prod. Co. v. Mosaic Potash

Carlsbad, Inc., 693 F.3d 1195, 1204 (10th Cir. 2012)). More specifically, “[f]or complete

preemption to apply, the federal remedy must provide some vindication for the same basic right or

interest alleged by the plaintiff.” Devon, 693 F.3d at 1207.

         25.    These same hallmarks of complete preemption are present in the PREP Act. First,

the plain language of the PREP Act evinces Congress’s intent that the PREP Act completely

preempt and displace all state law claims relating to the use or administration of countermeasures

during a public health emergency declared by HHS. The PREP Act extends immunity from suit



                                                 10
         Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 11 of 21




and liability to covered persons for all claims for loss, whether based in federal or state law. See

42 U.S.C. § 247d-6d(a)(1). In addition, in a subsection conspicuously titled, “PREEMPTION OF

STATE LAW,” the PREP Act provides that no state “may establish, enforce, or continue in effect

with respect to a covered countermeasure any provision of law or legal requirement that [] is

different from, or is in conflict with, any requirement applicable under this section.” 42 U.S.C. §

247d- 6d(b)(8)(A).

          26.   Second, the PREP Act provides administrative remedies to all claimants, see 42

U.S.C. § 247d-6e(a), as well as an exclusive federal cause of action with special procedures and

remedies governing that cause of action. See 42 U.S.C. § 247d-6d(d). This federal cause of action

is an exception to PREP Act immunity and applies to injuries caused by alleged willful misconduct.

In such cases, a plaintiff must file suit in the D.D.C., see 42 U.S.C. § 247d-6d(e)(1), and only after

exhausting the administrative remedies available under the PREP Act, see 42 U.S.C. § 247d-6e(d).

Specifically, aggrieved individuals must apply for compensation from the Fund, which was created

to provide “timely, uniform, and adequate compensation to eligible individuals for covered injuries

directly caused by the administration or use of a covered countermeasure.” 42 U.S.C. § 247d–

6e(a).

          27.   Importantly, any individual who suffers an injury caused by the use or

administration of covered countermeasure, not just those injured by willful misconduct, may apply

to the Fund for compensation. Thus, the PREP Act offers a remedy for all individuals claiming

loss by the use or administration of a covered countermeasure.

          28.   As the Supreme Court has explained, these types of procedural and remedial

structures applicable to preempted claims “undeniably bespeak an intent to displace state-law

remedies entirely.” See Beneficial Nat. Bank, 539 U.S. at 8.



                                                 11
      Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 12 of 21




        29.      Advisory Opinion 21-01 (“AO 21-01”) confirms the PREP Act is a complete

preemption statute that can be invoked by allegations of failure to act or inaction. 22 AO 21-01

explains that PREP Act immunity applies to situations including but not limited to a conscious

decision by a program planner not to use a covered countermeasure, and clarifies that “decision-

making that leads to the non-use of covered countermeasures by certain individuals is the grist of

program planning, and is expressly covered under the PREP Act.”23

        30.      On February 2, 2021, following the change in Administration, the Fifth

Amendment reaffirmed that the PREP Act is a complete preemption statute, and explains that

“[t]he plain language of the PREP Act makes clear that there is complete preemption of state law

as described above. Further, preemption of State law is justified to respond to the nation-wide

public health emergency caused by COVID-19. . . .” 85 Fed. Reg. 7874.

        31.      In addition to these HHS authorities, the U.S. Department of Justice (“DOJ”) filed

a Statement of Interest (“SOI”) of the United States in Bolton v. Gallatin Center for Rehabilitation

& Healing, LLC, No. 3:30-cv-00683 (M.D. Tenn.), which constitutes the official position of the

United States’ interest in the enforcement of the PREP Act providing, inter alia, that the principle

of PREP Act immunity for all Federal and state law claims, coupled with a sole exception process,

makes the PREP Act a complete preemption statute. See id., Dkt. No. 35 (Jan. 19, 2021), at 7–8.24

        32.      The United States Court for the Central District of California considered a case with

very similar factual allegations, finding that even where the PREP Act was not mentioned at all,



     22
         See    AO      21-01      available   at     https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-
documents/2101081078-jo-advisory-opinion-prep-act-complete-preemption-01-08-2021-final-hhs-web.pdf.
     23
         Id.
     24
        The DOJ’s SOI commenting on the scope of a federal court’s jurisdiction is of “considerable interest” to the
courts. See Republic of Austria v. Altmann, 541 U.S. 677, 701 (2004); Garb v. Republic of Poland, 440 F.3d 579, 584
(2d Cir. 2006).


                                                        12
      Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 13 of 21




“[t]he acts and omissions alleged by Plaintiffs appear almost verbatim in the January 8, 2021

Advisory Opinion” and that the PREP Act applied to the plaintiffs’ claims. See Garcia v.

Welltower OpCo Group LLC, No. 8:20-cv-02250-JVS-KESx, at 14 (C.D. Cal. Feb. 10, 2021).

That court also concluded that “because the OGC stated that the PREP Act is a complete

preemption statute . . . an adequate basis for federal question jurisdiction exists.” Id. at 14-15.

       33.     Another federal district court similarly held that the PREP Act was a complete

preemption statute in Rachal v. Natchitoches Nursing and Rehabilitation Center LLC, 21-cv-

00334-DCJ-JPM (W.D. La. Apr. 30, 2021), Dkt. 13. The Rachal court emphasized that the PREP

Act “provisions demonstrate Congress’s intent that the PREP Act exclusively encompass ‘claims

for loss caused by, arising out of, relating to, or resulting from the administration to or the use by

an individual of a covered countermeasure.’” Id. at 4 n.3. Thus, to the extent the plaintiff’s

complaint alleged injury caused by a covered person and arose out of, related to, or was caused by

the use or administration of a covered countermeasure, “this Court has federal question jurisdiction

to apply the provisions of the PREP Act.” Id.

       34.     In other words, during the designated period of time of the Secretary’s Declaration,

a claimant may not pursue ordinary state law claims under statutory or common law to achieve a

different result or more monetary damages than provided by the PREP Act. Here, because the

PREP Act is invoked by virtue of the alleged acts and omissions of Defendants, as covered persons

who engaged in the use or administration, or even non-use or non-administration of covered

countermeasures, complete preemption applies.

       A. The PREP Act Applies to Plaintiff’s Claims.

       35.     It is also clear that the allegations and claims pled by Plaintiff invoke the PREP

Act. The PREP Act completely preempts state law claims and affords immunity protection from



                                                 13
       Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 14 of 21




liability and suit to “covered persons” who engaged in “recommended activities” by using or

administering “covered countermeasures” during times of national emergency, such as COVID-

19.

           36.   Defendants in this action are covered persons because they meet the requirements

of a “program planner” and are “qualified persons who prescribed, administered or dispensed”

countermeasures under the PREP Act.             Specifically, Defendants were acting as “program

planners” that supervised an infection control program, under which FDA-approved PPE, such as

masks and gloves, as well as diagnostic testing and other countermeasures, were distributed and

administered to Plaintiff, staff, and other residents in an effort to diagnose, mitigate, and prevent

COVID-19.        Further, Defendants’ employees and affiliates were acting as employees of a

“program planner” that supervised and administered the infection control program that provided

and administered FDA-approved countermeasures on Ms. Pirotte and the staff of the Facility in an

effort to diagnose and mitigate COVID-19. See 42 U.S.C. § 247d-6d(i)(2); AO 20-04, as modified,

at 5-7.

           37.   Defendants also used or administered “covered countermeasures,” which apply to

a large number of products, including any devices approved by the FDA,25 any products subject to

Emergency Use Authorizations (“EUAs”)26, as well as PPE,27 COVID-19 diagnostic test kits,28

and others. 42 U.S.C. § 247d-6d(i)(1); 85 Fed. Reg. 15198-15203 (Mar. 17, 2020).




      25
         See generally, 21 C.F.R. Ch 1, Subchapter H (with respect to devices).
      26
         See Emergency Use Authorization, U.S. Food & Drug Admin., https://www.fda.gov/emergency-
preparedness-and-response/mcm-legal-regulatory-and-policy-framework/emergency-use-authorization#covidppe.
     27
        See, e.g., 21 C.F.R. §§ 878.4040 (2018) (surgical apparel), 880.6250 (2019) (non-powdered patient
examination gloves), 880.6265 (2008) (examination gowns). The EUAs are available at https://fda.gov/medical-
devices/coronavirus-disease-2019-covid-19-emergency-use-authorizations-medical0devices/personal-protective-
equipment-euas.
     28
         See EUAs supra note 7.

                                                    14
      Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 15 of 21




          38.    While the number of products meeting the definition of “covered countermeasures”

are “too numerous to list,” they certainly includes the multiple covered countermeasures identified

in the Petition, such as: (1) diagnostic products like as COVID-19 tests; (1) products used to reduce

the spread of COVID-19, such as PPE, like gowns, masks, and gloves, as well as N-95 respirators,

and hand sanitizers; (3) products used to monitor individuals with confirmed or suspected COVID-

19, such as thermometers and pulse oximeters; and (4) drugs, devices, and therapeutics

administered to individuals with confirmed or suspected COVID-19, such as supplemental

oxygen.29

          39.    Because Defendants acted in their statutory role as program planners to make

reasonable choices in allocating covered countermeasures and prioritize the administration or use

of covered countermeasures like diagnostic testing, the alleged actions and omissions as described

above are examples of covered countermeasures under the PREP Act.

          40.    Defendants’ employees and affiliates in this action also were acting as “qualified

persons” under 42 U.S.C. § 247d-6d, as senior living communities such as Brighton Gardens are

authorized to administer, deliver, and use FDA covered countermeasures, like personal protective

equipment and FDA approved COVID-19 devices and diagnostic tests, pursuant to Kansas

licensure laws for registered nurses, respiratory therapists, and licensed practical nurses, as well as

Kansas Executive Order 20-26 and K.S.A. § 48-924 to diagnose and prevent COVID-19.




     29
         See Advisory Opinion 20-01; 21 CFR §§ 878.4040 (surgical apparel), 880.6250 (non-powdered patient
examination gloves), 880.6256 (examination gowns); 21 CFR §§ 880.2200, 880.2900, 880.2910, 880.2920, 880.2930
(thermometers); 21 C.F.R. § 870.2700 (Pulse oximeters); 21 C.F.R. §§ 870.4100, 868.5340, 868.5570 (non-rebreather
masks and nasal cannulas for administration of supplemental oxygen); 82 Fed. Reg. 60474 (final rule for health care
antiseptic products); 84 Fed. Reg. 14847 (final rule for consumer antiseptic products); FDA Combating COVID-19
with Medical Devices, FDA, available at: https://www.fda.gov/media/136702/download (listing Emergency Use
Authorization for inter alia, COVID-19 test kits, certain types of PPE, respiratory protective devices, therapeutics,
and drugs).


                                                        15
     Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 16 of 21




       41.    Defendants were engaged in the management and operation of countermeasure

programs in an effort to diagnose and prevent COVID-19, or the transmission of SARS-coV-2 or

a virus mutating therefrom to a “population” and within a “geographic area” specified by the

Declaration Under the PREP Act for Medical Countermeasures Against COVID-19, 85 Fed. Reg.

15198-15203 (Mar. 17, 2020) and all amendments thereto — or reasonably believed so by

Defendants.

       42.    The infection control program administered by Defendants also constituted

engagement in “recommended activities” for “covered countermeasures” during the COVID-19

global pandemic and national health emergency, as such terms are defined in the PREP Act.

       B. PREP Act Immunity Also Extends To Alleged Failure To Act Or Inaction.

       43.    Both the PREP Act and HHS authorities make clear that an alleged failure to act,

or inaction, may still fall within the scope of PREP Act immunity. The PREP Act contemplates

both “acts and omissions,” the latter of which means failure to act. See, e.g., 42 U.S.C. § 247d-

6d(c)(1)(A), (c)(2)(A), (c)(4), (e)(3). The Fourth Amendment, for example, confirms that a

covered person’s “administration” of covered countermeasures extends beyond just physical

provision of tangible countermeasures, as there can be situations where not administering a

covered countermeasure falls within the PREP Act and the Declaration’s immunity provisions. 85

Fed. Reg. 79194.

       44.    AO 21-01 likewise rejects the notion that immunity under the PREP Act requires

actual “use” of a covered countermeasure, provides that “this ‘black and white’ view clashes with

the plain language of the PREP Act, which extends immunity to anything ‘relating to’ the

administration of a covered countermeasure.” See AO 21-01 (citations omitted) (emphasis added).




                                               16
       Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 17 of 21




          45.     AO 21-01 further provides, “There can potentially be other situations where a

conscious decision not to use a covered countermeasure could relate to the administration of the

countermeasure. . . . . [D]ecision-making that leads to the non-use of covered countermeasures

by certain individuals is the grist of program planning, and is expressly covered by PREP Act.”

Id. at 4 (emphasis added). Because Plaintiff’s allegations concern Defendants’ alleged decisions

to use or administer covered countermeasures, or not use or administer them for legitimate reasons,

the claims squarely fall within the PREP Act.30

          46.     As confirmed in AO 21-01, when the PREP Act is triggered, complete preemption

attaches. Indeed, “[t]he sine qua non of a statute that completely preempts is that it establishes

either a federal cause of action, administrative or judicial, as the only viable claim or vests

exclusive jurisdiction in a federal court. The PREP Act does both.” See AO 21-01.31

           IV.      FEDERAL QUESTION JURISDICTION ALSO EXISTS UNDER
                              THE GRABLE DOCTRINE

          47.     In addition to complete preemption, the PREP Act confers separate, independent

grounds for federal question jurisdiction under the Grable doctrine.




     30
         While Plaintiff alleges “failure” several times throughout the Petition, Plaintiff either qualifies that
Defendants did not timely or effectively implement a protocol (i.e., not abject failure), or alleges failure without any
supporting facts stating or explaining what/which guideline applied, and how specifically Defendants violated it.
“[W]here [a] Complaint’s allegations are legal conclusions or contradict information contained in the documents
attached to it, no [ ] presumption of truth attaches” to the allegations. Moreno v. Kansas City Steak Co., LLC, No. 17-
CV-02029-DDC-KGS, 2017 WL 2985748, at *5 (D. Kan. July 13, 2017) (citing GFF Corp., 130 F.3d at 1385
(explaining that the court need not accept “legal conclusions and factual allegations that contradict . . . a properly
considered document” as true)).
      31
         The Fourth Amendment expressly incorporated HHS Advisory Opinions into the Declaration itself. 85 Fed.
Reg. 79195. While AO 21-01 postdated the Fourth Amendment, the subsequent Fifth, Sixth, and Seventh
Amendments restate the same point: “[T]he former Secretary amended the declaration to incorporate Advisory
Opinions of the General Counsel interpreting the PREP Act and the Secretary’s Declaration. . . .” 86 Fed. Reg. 7872;
86 Fed. Reg. 9517, 86 Fed. Reg. 14463. As such, AO 21-01 also has been incorporated into the Declaration, and
should be afforded Chevron deference.


                                                          17
     Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 18 of 21




       48.     On December 9, 2020 HHS amended the Declaration to make clear that the PREP

Act triggered the “substantial federal question” doctrine under Grable. 85 Fed. Reg. 79190 (Dec.

9, 2020). In the Preamble to that amendment, the Secretary explains:

               The Secretary makes explicit in Section XI that there are substantial federal
               legal and policy issues, and substantial federal legal and policy interests
               within the meaning of Grable & Sons Metal Products, Inc. v. Darue Eng'g.
               & Mf'g., 545 U.S. 308 (2005), in having a unified, whole-of-nation response
               to the COVID-19 pandemic among federal, state, local, and private-sector
               entities . . . .

85 Fed. Reg. at 79194.

       49.     Then, in Section XI, the Secretary formally declared:

               COVID-19 is a global challenge that requires a whole-of-nation response.
               There are substantial federal legal and policy issues, and substantial federal
               legal and policy interests within the meaning of Grable & Sons Metal
               Products, Inc. v. Darue Eng'g. & Mf'g., 545 U.S. 308 (2005), in having a
               unified, whole-of-nation response to the COVID-19 pandemic among
               federal, state, local, and private-sector entities. The world is facing an
               unprecedented pandemic. To effectively respond, there must be a more
               consistent pathway for Covered Persons to manufacture, distribute,
               administer or use Covered Countermeasures across the nation and the
               world.

85 Fed. Reg. at 79197-98 (emphasis supplied), citing 42 U.S.C. § 247d-6d(b)(7).

       50.     AO 21-01 confirms that “ordaining the metes and bounds of PREP Act protection

in the context of a national health emergency necessarily means that the case belongs in federal

court.” AO 21-01 at 5. AO 21-01 highlights the Secretary’s conclusion in the Declaration that

“there are substantial federal legal and policy issues, and substantial federal legal and policy

interests within the meaning of [the Grable doctrine] in having a unified, whole-of-nation response

to the COVID-19 pandemic among federal, state, local, and private-sector entities.” AO 21-01 at

5 (quoting 85 Fed. Reg. at 79, 197).

       51.     The Advisory Opinion’s interpretation of Grable is consistent with the Supreme

Court’s long-standing rule “that in certain cases federal question jurisdiction will lie over state-

                                                18
      Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 19 of 21




law claims that implicate federal issues.” Grable & Sons Metal Prod., Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 312 (2005). “The doctrine captures the commonsense notion that a federal

court ought to be able to hear claims recognized under state law that nonetheless turn on substantial

questions of federal law, and thus justify resort to the experience, solicitude, and hope of

uniformity that a federal forum offers on federal issues.” Id.

        52.    The Grable Court determined that no single, precise test exists for determining

whether an embedded federal issue exists, but that, in general, a two-step process exists for

determining whether a state law claim “arises under” federal law: (1) the state law claim must

necessarily raise a stated federal issue that is actually disputed and substantial; and (2) federal

courts must be able to entertain the state law claims “without disturbing a congressionally

approved balance of state and federal judicial responsibilities.” Id. at 314. Here, both prongs are

satisfied.

        53.    First, Plaintiff brings claims as a result of Defendants’ alleged use or administration

(or nonuse or non-administration) of covered countermeasures in connection with the care and

treatment of Ms. Pirotte, which necessarily implicates disputed and substantial federal issues. See

42 U.S.C. § 247d-6d.

        54.    Second, as confirmed by the Advisory Opinions and the Declaration, the PREP Act

expresses a clear intention to supersede and preempt state control of the very issues raised by

Plaintiff, i.e., issues concerning Defendants’ conscious decisions when to use or administer (or

not) covered countermeasures, including COVID-19 diagnostic testing and PPE. A substantial

and disputed federal issue regarding the application of the PREP Act to Plaintiff’s claims therefore

necessarily exists, and must be resolved by this Court to ensure the uniform and appropriate

application of the PREP Act.



                                                 19
      Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 20 of 21




       55.     At the very least, Section XI should be afforded Chevron controlling weight

because it is an agency’s interpretation of the very statute it is charged with administering.

Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843 (1984).

       56.     The Grable doctrine and PREP Act are therefore directly applicable to Plaintiff’s

claims and support this Court’s jurisdiction.

                                     VI.        CONCLUSION

       Federal jurisdiction exists in this case because (1) there is complete preemption of state

law claims under the Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d,

247d-6e (the “PREP Act”) and (2) the claims contain a substantial, embedded question of federal

law under the doctrine recognized by the United States Supreme Court in Grable & Sons Metal

Products, Inc. v. Darue Eng’g. & Mf’g., 545 U.S. 308 (2005). Removal to this Court is therefore

proper under 28 U.S.C. § 1441.

       WHEREFORE, having shown that this case is properly removable, Defendants provide

notice pursuant to 28 U.S.C. § 1446 that the Action pending in the District Court of Johnson

County, Kansas, Civil Action No. 21CV01594, is removed to the United States District Court for

the District of Kansas, Kansas City-Leavenworth Division, and respectfully requests that this

Court exercise jurisdiction over this case.

       Respectfully submitted this 5th day of August, 2021.

                                       SIMPSON, LOGBACK, LYNCH, NORRIS, P.A.

                                       /s/ Lawrence J. Logback
                                       Lawrence J. Logback, KS, #16608
                                       Megan L. Moseley, KS #23719
                                       Jaime L. Whitt, KS #26986
                                       7400 W 110th Street, Suite 600
                                       Telephone:     (913) 342-2500
                                       Facsimile:     (913) 342-0603
                                       llogback@slln.com

                                                  20
Case 2:21-cv-02346-KHV-KGG Document 1 Filed 08/05/21 Page 21 of 21




                        mmoseley@slln.com
                        jwhitt@slln.com

                        John E. Hall, Jr., GA #319090
                        Laura H. Cartner, GA #597835
                        Pro Hac Vice to be filed
                        HALL BOOTH SMITH, P.C.
                        191 Peachtree Street, N.E., Suite 2900
                        Atlanta, Georgia 30303
                        Telephone:     (404) 954-5000
                        Facsimile:     (404) 954-5020
                        jhall@hallboothsmith.com
                        lcartner@hallboothsmith.com

                        and

                        Charlie C.H. Lee, VA #13041
                        Kristen A. Bennett, VA #39276
                        Pro Hac Vice to be filed
                        Moore & Lee, LLP
                        1751 Pinnacle Drive, Suite 1100
                        McClean, Virginia 22102
                        Telephone:    (703) 506-2050
                        Facsimile:    (703) 506-2051
                        c.lee@mooreandlee.com
                        k.bennett@mooreandlee.com

                        and

                        Amy Miller
                        Pro Hac Vice to be filed
                        BUCHANAN INGERSOLL & ROONEY PC
                        1700 K Street, N.W. Ste. 300
                        Washington, D.C. 10006
                        Telephone:     (202) 452-7935
                        amy.miller@bipc.com


                        ATTORNEYS FOR DEFENDANTS
                        HCP PRAIRIE VILLAGE KS OPCO LLC,
                        SUNRISE SENIOR LIVING MANAGEMENT, INC.,
                        LISA BARNES, HEALTHPEAK PROPERTIES, INC.,
                        HCP S-H SUNRISE OPCO HOLDCO, LLC, HCP MA 4
                        KANSAS CITY, KS LP, WELLTOWER OPCO GROUP,
                        LLC, WELLTOWER, INC., HCP S-H OPCO TRS LLC,
                        AND HCP SENIOR HOUSING PROPERTIES, LLC

                                 21
